Filed 11/16/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 258







State of North Dakota, 		Plaintiff and Appellee



v.



Omar Toure, 		Defendant and Appellant







Nos. 20170038-20170040







Appeal from the District Court of Williams County, Northwest Judicial District, the Honorable David W. Nelson, Judge.



AFFIRMED.



Per Curiam.



Nathan K. Madden, Assistant State’s Attorney, Williston, N.D., for plaintiff and appellee.



Laura C. Ringsak, Bismarck, N.D., for defendant and appellant; submitted on brief.

State v. Toure

Nos. 20170038-20170040



Per Curiam.

[¶1]	
Omar Toure appeals from criminal judgments entered after a jury found him guilty of reckless endangerment, kidnapping, aggravated assault, and two counts of terrorizing.  Toure argues the guilty verdicts are not supported by sufficient evidence. We summarily affirm under N.D.R.App.P. 35.1(a)(3).

[¶2]	Toure also argues the district court’s decision denying the motion to dismiss is contrary to the manifest weight of the evidence because his right to a speedy trial was violated.  Toure did not assert his right to a speedy trial until more than a year after being charged.  The district court found the reasons for delay in trial included a change in attorney due to the conflict Toure had with his first court-appointed counsel, the difficulty in finding legally certified Wolof interpreters requested by Toure, the anticipated five-day trial needed due to the use of interpreters, and scheduling considerations based on the district court’s busy docket.  We summarily affirm under N.D.R.App.P. 35.1(a)(2) and (7), concluding the district court’s findings are not clearly erroneous because they are supported by the evidence and Toure’s right to a speedy trial was not violated.  
State v. Owens
, 2015 ND 68, ¶ 10, 860 N.W.2d 817 (concluding the defendant was not deprived of his right to a speedy trial where demand for a speedy trial was made but reasons for delay were precipitated by the defendant’s own actions and reasonable considerations for scheduling a five-day jury trial).

[¶3]
	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Daniel J. Crothers

Jerod E. Tufte

Jon J. Jensen